ORDER
ALAN JAROSLOVSKY, Bankruptcy Judge.
Upon the written stipulation of all the parties that no improprieties have taken place in this matter, and upon their representations made in open court that all disputes of a judicial nature which may arise in this Chapter 7 proceeding shall be placed only before this court, and it therefore appearing that no order of the court is necessary to insure the proper conduct of the parties, it is
ORDERED that the contents of said stipulation are adopted as findings of the court; and it is further
ORDERED that this court’s prior Order Regarding Contacts With U.S. Trustee, filed herein on June 27, 1990, 116 B.R. 186, shall be and hereby is vacated.